refund amount issue remained pending below, rendering the district
                      court's decision interlocutory and nonappealable.
                                    In their timely responses to our show cause order, the parties
                      point out that they stipulated below to the amount of use tax paid on
                      employee meals and, thus, that part of the amount of any refund due is
                      not at issue. The parties also point to pending arguments regarding
                      whether the requested refund should be offset against other taxes due and
                      whether appellant is entitled to interest on the refund amount, however.
                      Nevertheless, appellant urges this court to deem the district court's
                      decision final and appealable. Cross-appellant asserts that these issues
                      remain unresolved and that the matter should thus be remanded for
                      further proceedings at the administrative level.
                                    Because the district court has neither remanded this matter to
                      the administrative agency to determine these issues nor ruled on these
                      issues and the refund amount due itself, we conclude that they remain
                      pending in the district court, such that no final judgment has been entered
                      over which we may exercise jurisdiction. NRAP 3A(b)(1); NRS 233B.150.
                      Accordingly, we
                                    ORDER this appeal and cross-appeal DISMISSED. 1



                                                     A
                                                Hardesty
                                                        6A. XAA.2‘         ,J.



                                                                                             J.
                      Parraguirre                                 Cherry


                              'This dismissal does not preclude any aggrieved party from filing a
                      timely appeal or cross-appeal from the district court's final judgment once
                      it is entered. NRAP 3A(b)(1); Bally's Grand Hotel & Casino v. Reeves, 112
                      Nev. 1487, 1488-89, 929 P.2d 936, 937 (1996).

SUPREME COURT
        OF
     NEVADA                                                  2
(0) I947A     •   >
                cc: Hon. Gloria Sturman, District Judge
                     John Bartlett, Attorney at Law
                     Henderson City Attorney
                     Attorney General/Las Vegas
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                  3
(0) 1947A